Case 1:20-cv-00347-WES-LDA Document 13 Filed 10/12/20 Page 1 of 8 PageID #: 623




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

    HUGO KEY III and JONATHAN KEY            :
                                             :
                    vs.                      :               C.A. No. 1:20-cv-347-WES-LDA
                                             :
                                             :
    SUSSEX INSURANCE COMPANY, INC., f/k/a :
    COMPANION PROPERTY & CASUALTY            :
    INSURANCE COMPANY, a/k/a CLARENDON :
    NATIONAL INSURANCE COMPANY, successor :
    in interest to SUSSEX INSURANCE COMPANY, :
    BONDEX INSURANCE COMPANY, and DALE :
    GROUP, INC. d/b/a BONDEX PROGRAM         :
    MANAGERS                                 :

         PLAINTIFFS’ MOTION TO COMPEL FURTHER RESPONSES
       TO INTERROGATORIES AND REQUESTS FOR PRODUCTION OF
    DOCUMENTS FROM DEFENDANTS BONDEX INSURANCE COMPANY AND
         DALE GROUP, INC., d/b/a BONDEX PROGRAM MANAGERS

             Pursuant to Rule 37(a)(3)(B) of Federal Rules of Civil Procedure, plaintiffs Hugo

    Key III and Jonathan Key hereby move for an Order of this Court compelling defendants

    Bondex Insurance Company and Dale Group, Inc. d/b/a Bondex Program Managers

    (individually and/or collectively “Bondex”) to provide further answers to plaintiffs’ first

    set of interrogatories (dated August 19, 2020), and to produce further documents

    requested by plaintiffs’ first request for production of documents (dated August 14,

    2020).

             I.     INTERROGATORIES

                    A.     First, Bondex prefaced its response to plaintiffs’ interrogatories

    with a litany of “General Objections,” as follows:

                                        GENERAL OBJECTIONS

                    1.     Bondex and Dale object to each Interrogatory to the extent it seeks
Case 1:20-cv-00347-WES-LDA Document 13 Filed 10/12/20 Page 2 of 8 PageID #: 624




          the disclosure of any information protected from disclosure by the attorney-client
          privilege.

                   2.      Bondex and Dale object to each Interrogatory to the extent it seeks
          the discovery of information obtained or prepared in the anticipation of litigation
          or for trial by or for Bondex and Dale and/or their representatives.

                 3.      Bondex and Dale object to each Interrogatory to the extent it seeks
          discovery of attorney work-product or any information containing or reflecting
          the mental impressions, conclusions, opinions, or legal theories of an attorney
          and/or other representatives of Bondex and Dale concerning litigation. FRCP
          26(b)(3)(B).

                 4.     Bondex and Dale object to each Interrogatory to the extent it seeks
          information not within Bondex or Dale’s knowledge, possession, or control.

                 5.       Bondex and Dale object to each Interrogatory to the extent it is
          overly broad, duplicative, and/or not limited in scope or time to the period
          relevant to this litigation.

                 6.     Bondex and Dale object to each Interrogatory to the extent it is
          vague or ambiguous.

                 7.      Bondex and Dale object to each Interrogatory to the extent it does
          not seek the disclosure of information that is reasonably calculated to lead to the
          discovery of admissible evidence.

                 8.     Bondex and Dale object to each Interrogatory to the extent that
          compliance with the same would be unduly burdensome, impose extreme or
          undue hardship on Bondex or Dale, or would result in the expenditure of
          unnecessary time and resources.

                  9.      Bondex and Dale object to each Interrogatory to the extent that
          Plaintiffs have not offered a definition of a term used in an Interrogatory and
          where the lack of a definition has rendered the request vague, ambiguous,
          uncertain, or difficult to understand.

                 10.      Bondex and Dale object to each Interrogatory to the extent that
          compliance with the same would require the creation of any document(s) which
          does not exist.

                  11.    Bondex and Dale object to each Interrogatory to the extent that it
          seeks the production of confidential and/or proprietary information.

                  12.     Bondex and Dale object to the disclosure of any information
          falling within any of the foregoing General Objections or Specific Objections set



                                               2
Case 1:20-cv-00347-WES-LDA Document 13 Filed 10/12/20 Page 3 of 8 PageID #: 625




            forth below, and in the event that any information falling within one or more of
            such Objections is disclosed in response to Plaintiffs’ Interrogatories, such
            disclosure is inadvertent and shall not constitute a waiver of such objection.

                    13.    Bondex and Dale object to each Interrogatory to the extent the
            information and/or materials sought are irrelevant to the Declaratory Judgment
            and Injunctive Relief or Slander of Title claims pending against Bondex and Dale,
            per the Amended Complaint. Any and all such information and/or materials
            would not be reasonably calculated to lead to admissible evidence.

    These General Objections are not permissible under Local Rule LR Cv 33(b). Plaintiffs,

    therefore, request that these objections be overruled and/or stricken.

                    B.      Plaintiffs seek further answers to the following interrogatories:

            Interrogatory No. 5. Identify all documents constituting, reflecting, evidencing

    or relating to any communications of any kind (including without limitation emails and

    text messages) between or among any persons or entities, including without limitation

    Companion, Bondex, Tobey, Tavaglione, Bauer, and/or Tucker, Albin, discussing,

    referring to, or otherwise relating to:

            a.      the General Agreement of Indemnity;
            b.      the mortgages on plaintiffs’ real estate;
            c.      the reasons or purposes for recording the mortgages;
            d.      the legal validity of the mortgages;
            e.      whether or not Companion and/or Bondex had the right, power and/or
                    authority under the General Agreement of Indemnity to prepare, sign and
                    record the mortgages;
            f.      Companion’s designation of Bondex and/or Philip S. Tobey as attorney-
                    in-fact for HK&S, Hugo Key III and/or Jonathan Key pursuant Section 7
                    (POWER OF ATTORNEY) of to the General Agreement of Indemnity;
            g.      any and all efforts and activities relating to the collection of any debt or
                    sums owed to Companion by plaintiffs or any other individual indemnitors
                    under the General Agreement of Indemnity;
            h.      the ability of plaintiffs to satisfy any judgment that Companion might
                    obtain against them for collection of any debt or sums owed to Companion
                    under the General Agreement of Indemnity;
            i.      the potential that plaintiffs might file for bankruptcy; and
            j.      the bankruptcy proceedings filed by plaintiffs with the U.S. Bankruptcy
                    Court for the District of Rhode Island.




                                                  3
Case 1:20-cv-00347-WES-LDA Document 13 Filed 10/12/20 Page 4 of 8 PageID #: 626




    ANSWER:

       •   2/19/2014 Email from Mark Leskanic, Subject: HK&S – December 31, 2013
           Fiscal Year End CPA Review;
       •   4/23/2013 Email from Craig Woehr, Subject: FW: New Contractor Submission –
           HK&S;
       •   6/3/2013 Email from Craig Woehr, Subject: RE: Hugo Key/Bid Results Trumbull,
           CT 05/31;
       •   6/5/2013 Email from Craig Woehr, Subject: RE: Montville – Will Not Bid;
       •   6/18/2013 Email from Phil Tobey, Subject: RE: HK&S/Greenwich, CT Lake
           Avenue $400m 06/20;
       •   8/8/2013 Email from Craig Woehr, Subject: RE: Waterford CT Bond Request
           Form;
       •   Bondex – Account Email Correspondence Record;
       •   Account Write Up;
       •   3/18/2016 Letter from Bondex to Indemnitors;
       •   6/10/2013 Email from Craig Woehr, Subject: RE: Hugo Key/Bond Req/Kent
           Sewer Commission $600m 06/11;
       •   7/24/2013 Credit Reference Check by Dale to BB&S;
       •   5/20/2013 Credit Reference Check by Bondex to Coventry Lumber, Inc.;
       •   5/21/2014 Job Reference Check by Bondex to Town of Brewster – CLE
           Engineering;
       •   5/21/2014 Job Reference Check by Bondex to Town of Lincoln – Barney Pond
           Dam Pedestrian Bridge;
       •   1/27/2017 Email from Brielle Tavaglione, Subject: FW: Rhode Island Mortgage
           Filing;
       •   6/24/2013 Email from Craig Woehr, Subject: HK&S Construction Holdings, Inc.;
       •   1/14/2016 Email from Santos Foundations, Inc., Subject: RE: Revised Release
           and Assignment;
       •   1/6/2016 Claim Summary re: Santos Foundations, Inc.;
       •   7/17/2013 Email from Erin Nelson, Subject: RE: Hugo Key/Letter of
           Intent/Prequalification;
       •   9/3/2013 Email from Erin Nelson, Subject: FW: HK & S Comp 3/31/13;

           ARGUMENT:        Bondex engaged a collection firm, Tucker, Albin & Associates,

    Inc. (“Tucker Albin”) of Richardson, TX and its employees, Dennis Craft and Colin

    Simson, to pursue collection of the debt owed to Companion Property & Casualty

    Insurance Company (“Companion”) by plaintiffs Hugo Key III and Jonathan Key as

    individual indemnitors under the General Agreement of Indemnity with Companion. The

    mortgages to Companion that were recorded on plaintiffs’ personal homes were prepared




                                              4
Case 1:20-cv-00347-WES-LDA Document 13 Filed 10/12/20 Page 5 of 8 PageID #: 627




    by Bondex Operations Manager Megan Bauer, signed by Bondex President Philip Tobey

    “pursuant to Power of Attorney” (purportedly under the General Agreement of

    Indemnity), and recorded with the North Kingstown land evidence records at the

    direction of Bondex General Counsel Brielle Tavaglione, in an effort to collect on

    plaintiffs’ contractual debt to Companion. Bondex has not identified any documents

    relating to any communications involving Tucker Albin, Mr. Craft, Mr. Simson, or any

    other Tucker Albin employees or representatives. It is inconceivable that no responsive

    documents would exist. Defendant should be ordered to provide a complete and

    responsive answer in this regard.

           Interrogatory No. 10. Has Companion and/or Bondex ever recorded a mortgage

    on real estate owned by an individual indemnitor of Companion and/or Bondex under a

    General Agreement of Indemnity, pursuant to or purportedly pursuant to the Power of

    Attorney clause? If so, identify all communications and documents relating to such

    mortgages.

           OBJECTION: In addition to the General Objections set forth above and
           incorporated herein, Bondex and Dale object to this interrogatory on the following
           grounds:

           a. seeks information that is not within Bondex or Dale’s knowledge, possession,
              or control;
           b. is overly broad as it is not limited in time and seeks all mortgages; and
           c. the determination of whether other mortgages—unrelated to Plaintiffs’
              claims— were recorded is irrelevant to the claims against Bondex and Dale
              per the Amended Complaint.

           ARGUMENT:          The information sought is relevant to this action and reasonably

    calculated to lead to the discovery of admissible evidence relating to plaintiffs’ claims for

    declaratory relief and for slander of title, including but not limited to the knowledge, state

    of mind, and course of conduct of defendants and their officers, agents, employees and



                                                  5
Case 1:20-cv-00347-WES-LDA Document 13 Filed 10/12/20 Page 6 of 8 PageID #: 628




    representatives. The objection is baseless. Plaintiffs seek a complete and responsive

    answer to this interrogatory.

           Interrogatory No. 11. Identify all communications and documents relating to any

    claims or litigation brought against Companion and/or Bondex relating to the recording

    of a mortgage on real estate owned by an individual indemnitor under a General

    Agreement of Indemnity.


           OBJECTION: In addition to the General Objections set forth above and
           incorporated herein, Bondex and Dale object to this interrogatory on the following
           grounds:

           a. seeks information that is not within Bondex or Dale’s knowledge, possession,
              or control;
           b. is overly broad as it is not limited in time;
           c. the existence of claims or litigation by other non-parties is irrelevant to the
              claims against Bondex and Dale per the Amended Complaint.

           ARGUMENT:          The information sought is relevant to this action and reasonably

    calculated to lead to the discovery of admissible evidence relating to plaintiffs’ claims for

    declaratory relief and for slander of title, including but not limited to the knowledge, state

    of mind, and course of conduct of defendants and their officers, agents, employees and

    representatives. The objection is baseless. Plaintiffs seek a complete and responsive

    answer to this interrogatory.

           II.     REQUEST FOR PRODUCTION

                   A.      Bondex prefaced its response to plaintiffs’ requests for production

    of documents with the same litany of “General Objections” quoted above. Again, these

    General Objections are not permissible under Local Rule LR Cv 33(b), and plaintiffs

    therefore request that they be overruled and/or stricken.




                                                  6
Case 1:20-cv-00347-WES-LDA Document 13 Filed 10/12/20 Page 7 of 8 PageID #: 629




                   B.       Plaintiffs seek to compel a further response and production of

    documents responsive to the following request:

           Request No. 5.     All documents constituting, reflecting, evidencing or relating to

    any communications of any kind (including without limitation emails and text messages)

    between or among Companion, Bondex, Tobey, Tavaglione, and/or Bauer and the

    collection agency Tucker, Albin & Associates, Inc. based in Richardson, Texas or any

    agents, officers, employees, contractors, investigators and representatives of Tucker,

    Alvin [sic] & Associates, Inc., including without limitation Dennis Craft, Colin Simpson,

    and/or Meter Investigations or any other private investigator or investigation firm hired,

    assigned or utilized by Tucker, Alvin [sic] & Associates, Inc., relating to the General

    Agreement of Indemnity, the mortgages, any debt owed to Companion under the General

    Agreement of Indemnity, and/or efforts to collect any such debt.

           RESPONSE: Documents responsive to this request have been enclosed herewith.

           ARGUMENT: See plaintiffs’ argument regarding Interrogatory No. 5, above.

    Bondex has failed to produce any documents relating to any communications involving

    its collection firm, Tucker Albin, Mr. Craft, Mr. Simson, or any other Tucker Albin

    employees or representatives. It is inconceivable that no responsive documents would

    exist. Bondex should be ordered to produce all such documents.

                                            Conclusion

           Plaintiffs request that the Court grant their motion and enter an Order: (1)

    overruling and striking Bondex’s “General Objections” to plaintiffs’ first set of

    interrogatories and first request for production; (2) compelling Bondex to provide

    complete and responsive answers to Interrogatories Nos. 5, 10 and 11; and compelling




                                                 7
Case 1:20-cv-00347-WES-LDA Document 13 Filed 10/12/20 Page 8 of 8 PageID #: 630




    Bondex to produce further documents responsive to Request No. 5 – i.e., all documents

    constituting, reflecting or relating to any communications involving defendants’

    collection firm, Tucker, Albin & Associates, Inc., or any of its agents, officers,

    employees, contractors, investigators and representatives, including without limitation

    Dennis Craft, Colin Simpson, and/or Meter Investigations.

                                Certification Under Rule 37(a)(2)

           The undersigned certifies that movant has in good faith conferred or attempted to

    confer with counsel for defendant in an effort to obtain the information and discovery

    requested without court action.

                                                  Plaintiffs
                                                  HUGO KEY III and
                                                  JONATHAN KEY
                                                  By their Attorneys

                                                  /s/ Kevin P. Gavin
                                                  Kevin P. Gavin (#2969)
                                                  Law Office of Kevin P. Gavin
                                                  31 Harrington Avenue
                                                  Portsmouth, RI 02871
                                                  401-683-2044
                                                  Email: kevingavinlaw@gmail.com

                                                  Kevin M. Daley (#4944)
                                                  DALEY ORTON, LLC
                                                  1383 Warwick Avenue
                                                  Warwick, RI 02888
                                                  401-921-5901 Telephone
                                                  401-921-5902 Fax
                                                  kdaley@daleyorton.com


                               CERTIFICATION OF SERVICE

            I hereby certify that on the 12th day of October, 2020 this document was filed and
    served electronically through the CM/ECF system and is available for viewing via ECF by
    registered counsel of record.

                                                  /s/ Kevin P. Gavin


                                                  8
